

114 S1384 IS: Andrew Prior Act
U.S. Senate
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1384IN THE SENATE OF THE UNITED STATESMay 19, 2015Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Truth in Lending Act to provide for the discharge of student loan obligations upon the
			 death of the student borrower, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Andrew Prior Act or Andrew's Law.
		2.Discharge of
 private student loansSection 128(e) of the Truth in Lending Act (15 U.S.C. 1638(e)) is hereby amended by adding at the end the following:
			
				(12)Discharge of
				private educational loans in the event of the death of the borrower
 (A)DefinitionsAs used in this paragraph—
 (i)the term cosigner—
 (I)means any individual who is liable for the obligation of another without compensation, regardless of how designated in the contract or instrument relating to the obligation;
 (II)includes any person whose signature is requested as a condition to grant credit or to forbear on collection; and
 (III)does not include a spouse of an individual referred to in subclause (I) whose signature is needed to perfect the security interest in the loan;
 (ii)the term private educational lender has the same meaning as in section 140; and
 (iii)the term private education loan has the same meaning as in section 140.
						(B)Private
 educational loans dischargedIn the event of the death of a borrower of a private educational loan, neither the estate of the borrower nor any cosigner of such private educational loan shall be obligated to repay the outstanding principle or interest on the loan.
 (C)LimitationsThe Bureau—
 (i)shall develop such safeguards as may be necessary and appropriate to prevent fraud and abuse in the discharge of liability under this subsection; and
 (ii)notwithstanding any other provision of this subsection, may promulgate regulations to reinstate the obligation of loans discharged under this subsection in any case in which the Secretary determines necessary to protect the public interest..
 3.RegulationsThe Bureau of Consumer Financial Protection may issue such regulations as may be necessary and appropriate to carry out this Act.